DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto Lumi Materials (JP 2015-137283), from the IDS with translation in the case file in view of Tosoh Corp (JP 2007-290078), from the IDS with translation in the case file.
As to claim 1, Nemoto teaches manufacturing method for a thin phosphor glass plate, the method comprising the steps of: preparing a phosphor glass base material having a first principal surface and a second principal surface opposed to each other; and polishing the first principal surface of the phosphor glass base material with a polishing member including an abrasive layer (¶ [0015]-[0020], [0026]). 
While Nemoto discusses polishing, it is silent about placing the phosphor glass base material on a stage and fixing the second principal surface onto the stage.
However, in the same field or endeavor, Tosho teaches using vacuum to attach a plate to a surface for grinding with an abrasive material (¶ [0014], [0015], and [0025]).

As to claim 2, Tosho teaches fixing surfaces to stages in order to secure them during the polishing process. Thus, it would have been obvious to one of ordinary skill in the art to further secure surfaces of the plate in Nemoto as needed depending on whatever side may need polishing as evidenced by Tosho for the purpose of holding the plate during the polishing process.
As to claims 3-5, Tosho teaches relative rotation of the polishing member and the glass being polished (see at least “rotary table” and description thereof). It is the Examiner’s position that claims 3-5 represent obvious variants of creating relative rotation.
As to claim 6, Nemoto teaches in the step of polishing the phosphor glass base material, the phosphor glass base material is polished to have a thickness of 0.15 mm or less (¶ [0020]).  
As to claim 8, Tosho teaches the phosphor glass base material is fixed onto the stage by suction (¶ [0025]).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto Lumi Materials (JP 2015-137283), from the IDS with translation in the case file in view of Tosoh Corp (JP 2007-290078), from the IDS with translation in the case file, in view of Nippon Electric Glass (JP 2018-002762), from the IDS with translation in the case file.

However, in the same field or endeavor Nippon teaches such an arithmetic mean roughness (Ra) of below 0.1 m to be a well-known feature (¶ [0055]).
It would have been obvious to one of ordinary skill in the art to polish the plate of Nemoto to the roughness of Nippon since it has been shown to be a sufficient roughness for desirable performance of phosphor plates (¶ [0055]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto Lumi Materials (JP 2015-137283), from the IDS with translation in the case file in view of Tosoh Corp (JP 2007-290078), from the IDS with translation in the case file, in view of Kobe Steel (JP 61-203269), from the IDS with translation in the case file.
As to claim 9, Nemoto and Tosoh are silent about after the step of polishing the phosphor glass base material, the phosphor glass base material is stripped off from the stage by jetting a liquid from the stage to the phosphor glass base material.  
However, in the same field or endeavor, Kobe teaches after a phosphor glass material has been polished, the phosphor glass base material is peeled from a stage by a liquid being jetted from the stage side to the phosphor glass base material (Page 5 of the translation).
It would have been obvious to one of ordinary skill in the art to use a liquid jetted as taught by Kobe to release to phosphor of Nemoto in order to aid in removal of the phosphor from the stage.
10 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto Lumi Materials (JP 2015-137283), from the IDS with translation in the case file in view of Tosoh Corp (JP 2007-290078), from the IDS with translation in the case file, in view of Sato et al. (US Pub. No. 2016/0093777 A1).
As to claim 10, Nemoto in view of Tosho is silent about manufacturing method for pieces of a thin phosphor glass plate, the method comprising the steps of: forming breaking grooves in the principal surface of the thin phosphor glass plate manufactured by the manufacturing method according to claims 1; and breaking the thin phosphor glass plate into pieces along the breaking grooves.
However, in the same field or endeavor, SATO teaches forming a splitting groove on a main face of a phosphor glass thin plate and splitting the phosphor glass thin plate along the splitting groove is a well-known feature in order to prevent the phosphor from sticking to the blade or prevent color unevenness (¶ [0024], [0067]-[0069], [0071], [0083])Fig. 5A-5E).
It would have been obvious to one of ordinary skill in the art to form a splitting groove prior to splitting the phosphor of Nemoto in order to prevent the phosphor from sticking to the blade or prevent color unevenness as taught by Sato.
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto Lumi Materials (JP 2015-137283), from the IDS with translation in the case file in view of Nippon Electric Glass (JP 2018-002762), from the IDS with translation in the case file.

As to claim 11, Nemoto teaches thin phosphor glass plate including a first principal surface and a second principal surface opposed to each other, and a thickness of 0.15 mm or less (¶ [0015]-[0020], [0026]).  
Nemoto discusses roughness (¶ [0019]) but is silent about the phosphor glass base material is polished so that a polished one of the first principal surface and the second principal surface has an arithmetic mean roughness (Ra) of below 0.1 m.  
However, in the same field or endeavor Nippon teaches such an arithmetic mean roughness (Ra) of below 0.1 m to be a well-known feature (¶ [0055]).
It would have been obvious to one of ordinary skill in the art to polish the plate of Nemoto to the roughness of Nippon since it has been shown to be a sufficient roughness for desirable performance of phosphor plates (¶ [0055]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto Lumi Materials (JP 2015-137283), from the IDS with translation in the case file in view of Nippon Electric Glass (JP 2018-002762), from the IDS with translation in the case file, and further in view of Sato et al. (US Pub. No. 2016/0093777 A1).
As to claim 12, Nemoto in view of Nippon are silent about a portion of the piece located at an outer peripheral 
However, in the same field or endeavor, SATO teaches forming a splitting groove on a main face of a phosphor glass thin plate and splitting the phosphor glass thin plate along the splitting groove is a well-known feature in order to prevent the phosphor from sticking to the blade or prevent color unevenness and results in the claimed structure of claim 12 (¶ [0024], [0067]-[0069], [0071], [0083]) Fig. 5A-5E). 
It would have been obvious to one of ordinary skill in the art to form a splitting groove prior to splitting the phosphor of Nemoto in order to prevent the phosphor from sticking to the blade or prevent color unevenness as taught by Sato.

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875